Case 1:20-mj-02228-JJO Document 63 Entered on FLSD Docket 05/14/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-mj-2228-JJO


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  FELIPE MONCALEANO BOTERO,

        Defendant.
  _______________________________/


                                              ORDER

         The United States of America, having filed a Third Consent Motion to Continue

  Preliminary Examination and Exclude Time Under the Speedy Trial Act (ECF No. 62), and the

  Court finding good cause:

         IT IS HEREBY ORDERED that the Third Consent Motion to Continue Preliminary

  Examination and Exclude Time Under the Speedy Trial Act (ECF No. 62) is granted. The

  preliminary examination is continued to June 18, 2020, and in the interests of justice, outweighing

  the best interests of the public and the Defendant in a speedy trial for the reasons stated in the

  consent motion, all time from and including May 18, 2020 through June 18, 2020 shall be excluded

  in computing the time within which information or indictment must be filed pursuant to 18 U.S.C.

  § 3161(h).

          DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of May 2020.




                                                       LAUREN LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE
